Citation Nr: 1138904	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 1991, with additional periods of active duty for training and inactive duty training in the Minnesota Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a February 2007 written statement, the Veteran requested to be scheduled for a Decision Review Officer (DRO) hearing at his local RO.  His representative participated in an informal DRO conference in April 2007.  That same month, the Veteran submitted a signed statement cancelling his DRO hearing request.  Therefore, the hearing request is deemed to have been withdrawn.

In July 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

Unfortunately, the appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a disability of the lumbar spine that he essentially contends originated and was aggravated during periods of active duty for training or inactive duty training.  Specifically, the Veteran asserted on his November 2006 claim form that his initial injury occurred in 1993 while lifting a weapons rack during a two-week Minnesota National Guard drill period at Camp Ripley.  He reported that he reinjured his back while loading Humvees at Fort Polk during another two-week drill period in 2003.

In the case at hand, the Veteran underwent a VA examination in December 2006.  Because of inadequacies in this opinion, the Board remanded the case for a new examination and opinion.  Another VA examination occurred in August 2010 opinion.  The August 2010 examination report reflects that the examiner reviewed the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and an etiology opinion as to the likelihood that his disability was caused or aggravated by the injury that occurred at Fort Polk in 2003.  However, the Board notes that the examiner did not discuss whether the Veteran's current disability may have been incurred as a result of an active duty injury in 1993.  As noted, the Veteran has pointed to that injury as being the initial source of his chronic problems.   

Therefore, the Board concludes that this case must be remanded for a clarifying opinion regarding the relationship, if any, between his current disability and the 1993 injury.

Accordingly, the case is REMANDED for the following action:

1.  If available, please return the claims file to the examiner who conducted the August 2010 VA examination.  If that examiner is not available, schedule the Veteran for another VA examination to further clarify the etiology of his back disability.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the review of the record, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disability had its onset in service, to include the initial 1993 injury that occurred while lifting a weapons rack during a two-week drill period, or is otherwise related thereto.

Any and all opinions must be accompanied by a complete rationale.  The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


